

Exhibit 10.43
 
THIRD AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is entered into on this 26th day of March 2010 (the “Effective
Date”), by and among NEOGENOMICS LABORATORIES, INC., a Florida corporation
formerly known as NeoGenomics, Inc. (“Borrower”), NEOGENOMICS, INC., a Nevada
corporation (“Guarantor”, together with Borrower, each individually a “Credit
Party” and collectively, the “Credit Parties”), and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company, as agent for the lender under the Credit
Agreement referred to below (“Agent”).
 
RECITALS
 
A.          Credit Parties and CapitalSource Finance LLC (together with its
successors and assigns, “CSF”) have entered into that certain Revolving Credit
and Security Agreement, dated as of February 1, 2008 as amended by that certain
First Amendment to Revolving Credit and Security Agreement dated November 3,
2008 and that certain Second Amendment to Revolving Credit and Security
Agreement dated April 14, 2009 (as may be amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).
 
B.           Pursuant to Section 15.2 of the Credit Agreement, CSF assigned the
Revolving Facility to CapitalSource Bank (“Lender”).
 
C.           Pursuant to Section 15.12 of the Credit Agreement, Lender has
designated Agent as its agent for taking certain actions under the Loan
Agreement.
 
D.          Credit Parties have requested that Agent agree to make certain
amendments to the Credit Agreement.  Agent has agreed to this request on the
conditions set forth in this Agreement.
 
E.           Pursuant to the terms and conditions of this Agreement, Credit
Parties and Agent have agreed to amend certain provisions of the Credit
Agreement.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
AGREEMENT
 
ARTICLE I - DEFINITIONS
 
1.01       General Terms.  Capitalized terms used in this Agreement are defined
in the Credit Agreement, as amended hereby, unless otherwise stated.
 
 

--------------------------------------------------------------------------------

 

ARTICLE II– WAIVER AND CONSENT
 
2.01       Waiver.
 
(a)           Events of Default have occurred and are continuing under the
Credit Agreement due to the failure of Borrower to comply with the Fixed Charge
Coverage Ratio covenant set forth in Section 1 of Annex I to the Loan Agreement
for the Test Periods ending January 31, 2010 and February 28, 2010 (the
“Specified Events of Default”);
 
(b)           Subject to the conditions contained herein, Agent hereby waives
the Specified Events of Default.  Except as expressly set forth herein with
respect to the Specified Events of Default, this letter agreement shall not be
deemed to be a waiver of any Default or Events of Default.  The waiver set forth
herein shall not preclude the future exercise of any other right, power, or
privilege available to Agent or Lender whether under the Credit Agreement, the
Loan Documents or otherwise.
 
ARTICLE III- AMENDMENTS
 
3.01       Amendments to Annex I of the Credit Agreement.  Effective as of the
Effective Date, Annex I of the Credit Agreement is hereby amended by:
 
(a)           deleting the definition of Fixed Charge Coverage Ratio in Annex I
in its entirety and replacing it with the following:
 
“Fixed Charge Coverage Ratio” shall mean for Borrower collectively on a
consolidated basis (a) as of any date of determination occurring during the
period from the Closing Date through and including the Second Amendment Date the
ratio of (i) Adjusted EBITDA for the Test Period ended as of such date to (ii)
Fixed charges for the Test Period ended on such date; provided, that, solely for
purposes of calculating the Fixed Charge Coverage Ratio for the Test Periods
ending January 31, 2009 and February 28, 2009, the amount of Adjusted EBITDA for
such Test Periods shall be increased by an amount equal to the sum of (A)
$90,000 with respect to recruiting expenses, plus (B) $309,400 with respect to
write-offs of bad debt, plus (C) $56,000 with respect to bonus accrual, (b) as
of any date of determination occurring during the period after the Second
Amendment Date to and including December 31, 2009 and for the Test Period ending
March 31, 2010 the ratio of (i) the sum of Adjusted EBITDA for the Test Period
ended as of such date plus an amount equal to the sum of unrestricted cash on
hand, unrestricted Cash Equivalents and unused Availability as of the last day
of the Test Period ended as of such date, to (ii) Fixed Charges for the Test
Period ended as of such date; and (c) as of any date of determination occurring
after December 31, 2009, except for the Test Period ending March 31, 2010 which
shall be as specified above in (b), the ratio of (i) Adjusted EBITDA for the
Test Period ended as of such date to (ii) Fixed Charges for the Test Period
ended as of such date.

 
2

--------------------------------------------------------------------------------

 

ARTICLE IV- CONDITIONS PRECEDENT
 
4.01       Conditions to Effectiveness.  The effectiveness of this Agreement
against Lender is subject to the satisfaction of the following conditions
precedent in a manner satisfactory to Agent in its sole discretion, unless
specifically waived in writing by Agent:
 
(a)           Agent shall have received this Agreement duly executed by each
party thereto; and
 
(b)           Agent shall have received the Amendment Fee (as hereinafter
defined).
 
ARTICLE V- RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
 
5.01       Ratifications.  The terms and provisions set forth in this Agreement
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Loan Documents, and, except as expressly modified
and superseded by this Agreement, the terms and provisions of the Credit
Agreement and the Loan Documents are ratified and confirmed and shall continue
in full force and effect.  The Credit Parties hereby ratify and confirm that the
Liens granted under the Credit Agreement secure all obligations and indebtedness
now, hereafter or from time to time made by, owing to or arising in favor of
Lender pursuant to the Loan Documents (as now, hereafter, or from time to time
amended).  Credit Parties and Agent agree that the Credit Agreement and the Loan
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.
 
5.02       Representations and Warranties.  The Credit Parties hereby represent
and warrant to Agent that:
 
(a)           The representations and warranties made by Borrower (other than
those made as of a specific date) contained in the Credit Agreement, as amended
hereby, and each Loan Document are true and correct in all material respects
(except that, for those representations and warranties already qualified by
concepts of materiality, those representations and warranties shall be true and
correct in all respects) on and as of the date hereof and as of the date of
execution hereof as though made on and as of each such date;
 
(b)           No Default or Event of Default under the Credit Agreement, as
amended hereby, has occurred and is continuing, except for the Specified Events
of Default;
 
(c)           Other than as contemplated hereby, Borrower has not amended its
certificate of incorporation or bylaws (or any other equivalent governing
agreement or document), as applicable, since the date of the Credit Agreement.

 
3

--------------------------------------------------------------------------------

 

ARTICLE VI- AMENDMENT FEE
 
6.01       Amendment Fee.  Borrower agrees to pay to Lender $25,000 as an
amendment fee (the “Amendment Fee”), which fee shall be due and payable on the
date hereof.  Borrower hereby authorizes Agent to charge such fee as an Advance
on the date hereof and shall be fully earned by Lender when so charged and which
fee shall be credited toward the closing of a two year extension of the
Revolving Facility if such extension is approved by Lender in its sole
discretion.
 
ARTICLE VII- MISCELLANEOUS PROVISIONS
 
7.01       Survival of Representations and Warranties.  All representations and
warranties made in the Credit Agreement, or any Loan Document, including,
without limitation, any document furnished in connection with this Agreement,
shall survive the execution and delivery of this Agreement and the Loan
Documents, and no investigation by Agent or Lender or any closing shall affect
the representations and warranties or the right of Agent or Lender to rely upon
them.
 
7.02       Reference to Credit Agreement.  Each of the Credit Agreement and the
Loan Documents, and any and all Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement, as amended hereby.
 
7.03       Expenses of Agent or Lender.  As provided in the Credit Agreement,
the Credit Parties agree to pay on demand all costs and expenses incurred by
each of Agent and Lender in connection with the preparation, negotiation, and
execution of this Agreement and the Loan Documents executed pursuant hereto and
any and all amendments, modifications, and supplements thereto, including,
without limitation, the reasonable costs and fees of Agent and Lender’s legal
counsel, and all costs and expenses incurred by Agent and Lender in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby, or any Loan Documents, including, without, limitation, the
reasonable costs and fees of Agent and Lender’s legal counsel.
 
7.04       Severability.  Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
7.05       Successors and Assigns.  This Agreement is binding upon and shall
inure to the benefit of Agent, Lender and Credit Parties and their respective
successors and assigns, except that Credit Parties may not assign or transfer
any of their rights or obligations hereunder without the prior written consent
of Agent.

 
4

--------------------------------------------------------------------------------

 

7.06       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.  Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.
 
7.07       Effect of Waiver.  No consent or waiver, express or implied, by Agent
or Lender to or for any breach of or deviation from any covenant or condition by
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
 
7.08       Headings.  The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
 
7.09      Applicable Law.  THIS AGREEMENT AND ALL LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OR LAW SET
FORTH IN THE CREDIT AGREEMENT.
 
7.10       Final Agreement.  THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AGREEMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE CREDIT
PARTIES AND AGENT.
 
7.11       Release.  EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDER.  EACH CREDIT PARTY HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, LENDER, AND ANY
OF ITS OR THEIR RESPECTIVE PREDECESSORS, AGENTS, ATTORNEYS, EMPLOYEES,
AFFILIATES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, WHICH BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST AGENT, LENDER, OR ANY OF ITS RESPECTIVE PREDECESSORS,
ATTORNEYS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and is effective as of the
date first written above.
 

 
BORROWER:
     
NEOGENOMICS LABORATORIES, INC.,
 
a Florida corporation
     
By:
  
 
Name:
  
 
Title:
  
       
GUARANTOR:
     
NEOGENOMICS, INC., a Nevada corporation
     
By:
  
 
Name:
  
 
Title:
  
     
CAPITALSOURCE FINANCE LLC, as Agent
     
By:
  
 
Name:
  
 
Title:
  

 
 
6

--------------------------------------------------------------------------------

 
  